DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/13/2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, filed 12/13/2021, with respect to the objection to the claim on the basis of certain informalities have been fully considered and are persuasive.  The objection to the claims has been withdrawn. 
Applicant’s arguments, filed 12/13/2021, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections to the claims under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 12/13/2021 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues Larsson discloses hydrophilizing a surface of a device but does not disclose the idea of hydrophilizing a valve body surface so as to reduce adhesion between the valve body surface and the diaphragm.   First, it is noted the claim does not actively recite a step of hydrophilizing a surface, and the claim does not even actively recite attaching a flexible diaphragm to a valve body, it is noted the method does not actively recite any method steps.  Rather, the claim uses the past tense “attached” and “hydrophilized” which suggest this is the state of the components of the microfluidic 
	Applicant argues there is nothing in the prior art to motivate on of ordinary skill to modify Laermer in view of Larsson. Larsson discloses a hydrophilized surface renders the surface optimized for cell cultures, and makes the surface hydrophobic so that material in contact with the surface will not stick to the surface, and the particular method of hydrophilizing the surface extends the life of the device by allowing continued and repeated use of the pump (column 2, lines 62-67; column 3, line 11-50). Any of these teachings of Larsson are sufficient motivation for modifying Laermer to include a hydrophilized surface. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laermer et al. [US2014/0322100, of record, previously cited “Laermer”] in view of Laermer in view of Larsson et al. [US6967101, of record, previously cited, “Larsson”].

Laermer discloses a valve body but fails to disclose hydrophilizing the valve body before attachment.  Larsson discloses a method of making a microfluidic device. Larsson discloses making the surface of the valve body hydrophilic in order to extend the operational life of the device and enable the use of the device over multiple uses and cleanings (column 3, lines 11-50). Larssson discloses cells do not adhere to the surfaces that are hydrophilized optimizing cell cultivation (column 2, lines 62-67).  Larsson discloses it is known to have a hydrophobic surface before placing the part with hydrophobic surface in combination with other parts (column 7, line 52-column 8, line 5).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by hydrophilizing the valve body as taught by Larsson in order to extend the life and usefulness of the device, and to prevent the adherence of materials handled in the device from sticking to the surfaces of the device. 
With respect to claim 2, Laermer discloses the diaphragm is welded to the valve body by means of the laser beam (paragraph 0051). 
With respect to claim 3, Laermer discloses the materials to be joined are provided with a heat-activatable adhesive (paragraph 0125). 

With respect to claim 5, Laermer discloses a surface of the diaphragm facing the at least one valve troughs is heated by radiation impinging on the diaphragm (paragraph 0051). 
With respect to claim 6, Laermer discloses laser radiation impinges on the surface through the diaphragm (paragraph 0051). 
With respect to claim 7, Laermer discloses laser radiation impinges on the surface through the valve body (paragraph 0051).
With respect to claim 9, Laermer discloses the valve body is plasma etched before the attachment (paragraph 0102). 
With respect to claims 17-18, Laermer discloses polymers with different transmission ranges are used for the diaphragm and valve trough (paragraph 0051), are welded with an laser in the IR range with a wavelength of 1064nm (paragraph 0117). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of McBride et al. [US6106685, of record, previously cited, “McBride”].
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a valve body but fails to disclose polishing the valve body before attachment. McBride discloses a method of making a microfluidic device. McBride discloses a valve body is smoothed by polishing before attachment (column 6, line 23-56). It would have been obvious to one of ordinary . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Hochmuth et al. [US2009/0041624, of record, previously cited, “Hochmuth”]. 
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a valve body but fails to disclose etching with an ion beam before attachment. Hochmuth discloses a method of making a microfluidic device. Hochmuth discloses producing channels by various means including ion etching (paragraph 0027). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by ion beam etching the valve body as taught by Hochmuth in order to efficiently form structures on the valve body without creating dust or contaminating particles. Additionally one of ordinary skill would recognize any of the disclosed techniques of Hochmuth as alternatives and it is within the ability of one of ordinary skill to choose between known alternatives for preforming their intended purpose. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Afromowitz et al. [US5876187, of record, previously cited, “Afromowitz”].  
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified. Laermer discloses a valve body but fails to disclose smoothing the valve body with chemical modification. Afromowitz discloses a method of making a . 
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Nachef et al. [US2012/0021529, of record, previously cited, “Nachef”].  
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a valve body but fails to disclose the Ra value of the valve body and fails to disclose polishing the valve body.  Nachef discloses a method making a microfluidic device. Nachef discloses mirror polishing the surface to a surface roughness of less than 100nm (paragraph 0069). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by mirror polishing the valve body to a surface roughness less than 100nm as taught by Nachef in order to improve the seal between the valve body and the membrane. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Atkin [US2012/0184046, of record, previously cited].  
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a valve body but fails to disclose the liquid delivery flow rate of the pump.  Atkin discloses a method of making a microfluidic device. Atkin discloses forming a device with a flow rate within the claimed range (paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by producing a device with a flow rate . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Putnam et al. [US2016/0158750, of record, previously cited, “Putnam”]. 
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a valve body but fails to disclose the pump volume per stroke of the device. Putnam discloses a method of making a microfluidic device. Putnam discloses the device has a pump volume of 300-600 nL per stroke (paragraph 0166). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by designing the device with a volume of 300-600 nL per stroke as taught by Putnam in order to take advantage of known and suitable device parameters, and in order to improve the efficiency of the operation of the device. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Yoshida [US2006/0153741, of record, previously cited]. 
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses using a laser but fails to disclose the inaccuracy of the guidance of the laser beam. Yoshida discloses a method of making a microfluidic device. Yoshida discloses using a laser and a stage to guide the laser over the material to be worked upon, and discloses the guidance has an accuracy within 5µm (paragraph 0062). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a laser guidance system . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Yang [US2014/0216647, of record, previously cited].  
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses a laser beam but fails to disclose the power of the laser beam. Yang disclose a method of making a microfluidic device. Yang discloses using a laser beam to weld a membrane in the device, and discloses a power of the laser beam as 100 watts (paragraph 0077). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a 100 watt power laser as taught by Yang in order to take advantage of known and suitable laser parameters and to ensure a sufficient weld is formed without damaging the materials being worked upon. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laermer, Larsson, and further in view of Olsson et al. [US2015/0107752, of record, previously cited, “Olsson”]. 
Laermer as modified discloses a method. Applicant is referred to paragraph 7 for a detailed discussion of Laermer as modified.  Laermer discloses using a laser but fails to disclose the laser line width. Olsson discloses a method of laser joining. Olsson discloses the laser joining process uses a laser with a width of less than 50 micrometers (paragraph 0049). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Laermer by using a laser with a width as taught by Olsson in order to take advantage of known and suitable laser parameters and to improve the precision and quality of the final product made.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
March 7, 2022